Exhibit 99.1 News Release Media Contacts: Telkonet Investor Relations, 240.912.1811, ir@telkonet.com Garrett Axford, Georgina Garrett / Simon Jones, 866.940.9987, +44.1903.854900, mail@garrett-axford.co.uk For Immediate Release Telkonet Announces 2009 Third Quarter Results; Equity Financing; and Board of Director Changes November 16, 2009: Germantown, MD – Telkonet, Inc. (PINKSHEETS: TKOI), a Clean Technology company that develops and manufactures proprietary energy management and SmartGrid networking technology, announced today third quarter results for the period ended September 30, 2009. Telkonet has reflected MSTI Holdings, Inc. or “MST” results of operations in the condensed consolidated statement of operations through the date of the disposal (April 22, 2009) as discontinued operations for all periods presented. For the 2009 third quarter, Telkonet, Inc. had revenue of $2.4 million, a decrease of 49% compared to $4.7 million in the 2008 third quarter. Telkonet’s revenues decreased by 23% when compared to the quarter ended June 30, 2009. Telkonet, Inc. reported gross margins of 51% for the third quarter of 2009 compared to the 2008 third quarter of 47%, and 57% in the second quarter of 2009. Selling, general and administrative expenses were $1.7 million, compared to $2.1 million in the 2008 third quarter and $1.7 million in the 2009 second quarter. Telkonet, Inc. reported a 2009 third quarter net loss of $(2.1) million, or $(0.02) per share, compared to a net loss of $(2.9) million or $(0.04) per share in the 2008 third quarter. Net income for the third quarter of 2008 included losses from discontinued operations of $(1.4) million, or $(0.02) per share. Telkonet had a negative adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization), a non-GAAP measure, in the third quarter of 2009 of approximately $(741,000) compared to a negative adjusted EBITDA of $(391,000) in the 2008 third quarter. “During the third quarter we continued our focus on cost and cash management to weather the difficult economy,” said Jason Tienor, Telkonet’s President and Chief Executive Officer. “Our primary target market for our clean tech products as well as our networking solutions, the hospitality market, has been one of the most affected sectors of the economy, with low occupancy rates halting capital purchases. We are disappointed that we had an increase in operating losses both quarter-over-quarter and year-over-year, but remain focused on near-term profitability as we diversify our sales strategy in new market segments, such as the government, education and healthcare markets, and we continue to pursue strategic business partnerships fueled by federal stimulus funding.” For the nine months ended June 30, 2009, Telkonet had revenue of $8.4 million, a decrease of 37% compared to $13.4 million in the nine months ended September 30, 2008. Telkonet, Inc. reported gross margins of 54% for the nine months ended September 30, 2009 compared to 40% for the nine months ended September 30, Selling, general and administrative expenses were $5.1 million for the nine months ended September 30, 2009, compared to $7.3 million for the nine months ended September 30, 2008. Telkonet, Inc. reported a net income of $4.2 million, or $0.04 per share, for the nine months ended September 30, 2009, when compared to a net loss of $(12.2) million, or $(0.16) per share for the nine months ended (more) September 30, 2008. Net income in 2009 includes a $6.9 million gain on the deconsolidation of MST. Telkonet had a negative adjusted EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization), a non-GAAP measure, of approximately $(1.3) million for the nine months ended September 30, 2009, compared to negative adjusted EBITDA of $(3.6) million for the nine months ended September 30, 2008. Equity Financing Telkonet announces that it has today entered into definitive agreements in connection with a Regulation D private placement of 215 shares of the Company’s Series A
